     Case 5:21-cv-05003-KES Document 14 Filed 03/23/21 Page 1 of 3 PageID #: 36




                         UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


 SHAUN MEYER,                                            5:21-CV-05003-KES

                             Plaintiff,
                                                  1915A SCREENING ORDER FOR
                vs.                                        SERVICE

 STEVEN MNUCHIN,

                             Defendant.


         Plaintiff, Shaun Meyer, filed a pro se lawsuit. Docket 1. This court granted

Meyer leave to proceed in forma pauperis (Docket 9) and Meyer paid his initial

partial filing fee on March 16, 2021. This court screens Meyer’s complaint under

28 U.S.C. § 1915A.

I.       Factual Background

         The facts alleged in Meyer’s complaint are: that he is incarcerated and

entitled to receive the “2020 Economic Impact Payment” provided by the

CARES Act. See Docket 1. Meyer claims that he filled out the necessary

paperwork, a 1040 form, and has not received the payment. Id.

II.     Legal Background and Analysis

         The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89,

94 (2007); Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even
 Case 5:21-cv-05003-KES Document 14 Filed 03/23/21 Page 2 of 3 PageID #: 37




with this construction, “a pro se complaint must contain specific facts

supporting its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.

1985); see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992

F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). If it does not contain these bare essentials, dismissal is appropriate.

Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985). Twombly requires that

a complaint’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level . . . on the assumption that all of the complaint’s

allegations are true.” Twombly, 550 U.S. at 555; see also Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008) (noting that a complaint must

contain either direct or inferential allegations regarding all material elements

necessary to sustain recovery under some viable legal theory). Under 28 U.S.C.

§ 1915A, the court must screen prisoner complaints and dismiss them if they

“[are] (1) frivolous, malicious, or fail[] to state a claim upon which relief may be

granted; or (2) seek[] monetary relief from a defendant who is immune from




                                             2
    Case 5:21-cv-05003-KES Document 14 Filed 03/23/21 Page 3 of 3 PageID #: 38




such relief.” 28 U.S.C. § 1915A(b). At this time, the court cannot say that

Meyer’s complaint is wholly without merit and directs service of his complaint. 1

        Thus, it is ORDERED:

        1. That the Clerk of Court shall prepare and issue summonses for

          service of the complaint under Rule 4(i)(1) and (2) of the Federal Rules

          of Civil Procedure.

        2. Defendant will serve and file an answer or responsive pleading to the

          complaint on or before 21 days following the date of service or 60 days

          if defendant fall under Fed. R. Civ. P. 12(a)(2) or (3).

        3. Meyer will keep the court informed of his current address at all times.

          All parties are bound by the Federal Rules of Civil Procedure and by

          the court’s Local Rules while this case is pending.

        Dated March 22, 2021.

                                 BY THE COURT:

                                 /s/  Karen E. Schreier
                                 KAREN E. SCHREIER
                                 UNITED STATES DISTRICT JUDGE




1 This court maintains a practice of directing the Clerk of Court to prepare and
issue summonses when a federal defendant is sued in his/her official capacity
in pro se cases.

                                              3
